Plaintiff in error, Ed Conley, was convicted at the March, 1913, term of the county court of Oklahoma county on a charge of having unlawful possession of intoxicating liquor with intent to sell the same, and his punishment fixed at a fine of $300 and imprisonment in the county jail for a period of sixty days. Upon a careful examination of the record and briefs in this case it is conclusively apparent that the state did not make a case of unlawful possession of intoxicating liquor with intent to sell the same, against the accused. The competent proof in the record establishes the fact that an enforcement officer purchased a half pint of whisky on the 5th day of August, 1912, at a place on West California street, from some person who *Page 701 
he says was not the accused. There is no testimony which tends to connect the accused with the transaction. This prosecution should have been against the person who made the sale for having made same. There is no evidence in the record tending to show that the accused ever received a shipment of whisky or other intoxicating liquor of any kind. There is no connection of any kind shown between the party making the sale and the accused. In order to justify a conviction the state should show the possession of intoxicating liquor as charged, as well as facts which warrant a legitimate deduction of intent to sell. Possession may be had by a person through his agent, but the connection must be established. In other words, the crime must be proved and the accused connected with the commission thereof. We cannot conscientiously say that this was done in this case. The judgment is therefore reversed.
 *Page 1